240 F.3d 845 (9th Cir. 2001)
DONNELL JEFFERS, Plaintiff-Appellee,v.JAMES GOMEZ, Director, California Department of Corrections; THEO WHITE, Warden, California State Prison at Sacramento; SAM BESS, Correctional Officer at California State Prison at Sacramento; MARGARET YERBY, Correctional Officer at California State Prison at Sacramento, Defendants-Appellants.
Nos. 99-15867 99-15868 99-15869 and 99-15870
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted September 14, 2000Filed February 20, 2001

1
NOTE: SEE AMENDED OPINION AT 267 F.3d 895.